Motion by defendants (appellants) for reargument or for leave to appeal to the Court of Appeals, denied. Cross motion by plaintiff for reargument or for leave to appeal to the Court of Appeals, denied. Motion by plaintiff to dismiss appeal by defendants (appellants) from an order of the Supreme Court, Westchester County, entered November 9, 1961, denied on condition that such appeal be perfected and argued or submitted at the October Term, beginning October 1,1962; appeal ordered on the calendar for said term. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.